11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jesus Albino Rodriguez,                       * From the 441st District Court
                                                of Midland County,
                                                Trial Court No. CR54254.

Vs. No. 11-21-00126-CR                        * November 10, 2022

The State of Texas,                           * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment and the district clerk’s bill of costs to delete
(1) the court-appointed attorney’s fees that were ordered to be assessed against
Appellant and (2) the trial court’s requirement that Appellant pay such fees. As
modified, we affirm the judgment of the trial court.